
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.10


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


    THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT ("Amendment") is entered into
this 1st day of February, 1998, by and between Ticketmaster Corporation, an
Illinois corporation ("Ticketmaster") and Marc Bension, an individual
("Executive"), with reference to the following facts:

    WHEREAS, Ticketmaster and Executive entered into that certain Employment
Agreement dated as of February 1, 1994, as amended by that certain Amendment to
Employment Agreement dated as of January 31, 1996 (collectively, the Employment
Agreement).

    WHEREAS, Ticketmaster and Executive hereby desire to amend the Employment
Agreement in the manner set forth herein.

    NOW, THEREFORE, in consideration of the mutual premises and covenants set
forth herein, the parties hereby agree as follows:

    1.  Defined Term(s).  All capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them in the Employment Agreement.

    2.  Extension of the Term.  The term of the Employment Agreement is hereby
extended for a period of three (3) additional years, commencing on February 1,
1999 and ending on January 31, 2002 (the Extension Period), subject to early
termination as provided in the Employment Agreement.

    3.  Base Salary Amount During Extension Period.  The Base Salary Amount
during each Contract Year of the Extension Period shall be $525,000, $525,000
and $550,000 per annum, respectively.

    4.  Modification of Terms.  

    (a) Section 4 of the Employment Agreement is hereby deleted in its entirety
and replaced with the following provision:

    "4.  Position and Duties.  Executive shall serve as the Executive Vice
President of the Company and President and CEO of its subsidiary joint venture,
Pacer/Cats/CCS. Subject to the authority of the Board of Directors and the Chief
Executive Officer of the Company, the Executive shall have such powers and
duties as may from time to time be prescribed by the Board of Directors or the
Chief Executive Officer of the Company. Executive agrees to serve without
further compensation, if elected or appointed thereto, as an officer or a
director of any of the Company's subsidiaries and affiliates. During Executive's
employment by the Company, he will be entitled to indemnification as an officer
of the Company (and, if so elected, as an officer or director of any of the
Company's subsidiaries or affiliates) in the manner provided by the Illinois
Business Corporation Act of 1983, as amended, and the Company's Articles of
Incorporation and By-Laws, as amended."

    5.  Continued Effectiveness of Agreement.  Except as expressly set forth
herein, the Employment Agreement shall continue in full force and effect in
accordance with the terms and provisions thereof.

    IN WITNESS WHEREOF, the parties have executed this Second Amendment as of
the date first written above.

TICKETMASTER CORPORATION,
an Illinois corporation    
 
 
 
 
  By:   [/s/ ILLEGIBLE   ]

--------------------------------------------------------------------------------

  /s/ MARC BENSION   

--------------------------------------------------------------------------------

Marc Bension, an individual Title:   S.V.P.

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


AMENDMENT TO EMPLOYMENT AGREEMENT


    THIS AMENDMENT TO EMPLOYMENT AGREEMENT ("Amendment") is entered into this
31st day of January, 1996, by and between Ticketmaster Corporation, an Illinois
corporation ("Ticketmaster") and Marc Bension, an individual ("Executive"), with
reference to the following facts:

    WHEREAS, Ticketmaster and Executive entered into that certain Employment
Agreement dated as of February 1, 1994.

    WHEREAS, Ticketmaster and Executive hereby desire to amend the Employment
Agreement in the manner set forth herein.

    NOW, THEREFORE, in consideration of the mutual premises and covenants set
forth herein, the parties hereby agree as follows:

    1.  Defined Term(s).  All capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them in the Employment Agreement.

    2.  Modification of Terms.  

    (a) Section 4 of the Employment Agreement is hereby deleted in its entirety
and replaced with the following provision:

    "4.  Position and Duties.  Executive shall serve as the Executive Vice
President of the Company. Subject to the authority of the Board of Directors and
the Chief Executive Officer of the Company, the Executive shall have such powers
and duties as may from time to time be prescribed by the Board of Directors or
the Chief Executive Officer of the Company. Executive agrees to serve without
further compensation, if elected or appointed thereto, as an officer or a
director of any of the Company's subsidiaries and affiliates. During Executive's
employment by the Company, he will be entitled to indemnification as an officer
of the Company (and, if so elected, as an officer or director of any of the
Company's subsidiaries or affiliates) in the manner provided by the Illinois
Business Corporation Act of 1983, as amended, and the Company's Articles of
Incorporation and By-Laws, as amended."

    (b) The sixth line of the second paragraph of Section 6(a) of the Employment
Agreement is hereby modified by deleting the words "and Chief Operating Officer"
from said provision.

    3.  Conflicting Terms.  In the event a conflict arises between this
Amendment and the terms and conditions of the Employment Agreement, then the
terms and conditions of this Amendment shall control.

    IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

TICKETMASTER CORPORATION,
an Illinois corporation


 
   
   
By:   [ILLEGIBLE]

--------------------------------------------------------------------------------

Title: President   /s/ Marc Bension

--------------------------------------------------------------------------------

Marc Bension, an individual

--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT


    AGREEMENT, dated as of February 1, 1994, between Ticketmaster Corporation,
an Illinois Corporation (the "Company"), and Marc Bension ("Executive").


W I T N E S S E T H:


    WHEREAS, the Company is desirous of employing Executive, and Executive is
desirous or being employed by the Company, on the terms and subject to the
conditions set forth in this Agreement;

    NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
hereto agree as follows:

    1.  Definitions.  The following terms shall have the indicated meanings when
used in the Agreement, unless the context requires otherwise:

    (a) "Base Salary Amount" shall mean $475,000 during the first contract Year
and $500,000 during each of the second through fifth Contract Years.

    (b) "Benefit Plan" shall mean each vacation pay, sick pay, retirement,
welfare, medical, dental, disability, life insurance or other employee benefit
plan, program or arrangement.

    (c) "Board of Directors" shall mean the Board of Directors of the Company.

    (d) "cause" shall have the meaning ascribed to that term in Section 7.

    (e)"Common stock" shall mean the Common Stock, no par value, of Ticketmaster
Holdings.

    (f)  "Consulting Period" shall have the meaning ascribed to that term in
Section 9(a).

    (g) "Contract Year" shall mean each year during the term hereof commencing
February 1 and ending on the immediately following January 31.

    (h) "Customer" shall have the meaning ascribed to that term in Section 9(d).

    (i)  "Disability" shall have the meaning ascribed to that term in
Section G(a).

    (j)  "Disability Period" shall have the meaning ascribed to that term in
Section 6(a).

    (k) "Proprietary Information of the Company" shall have the meaning ascribed
to that term in Section 10(a).

    (l)  "Ticketmaster Businesses" shall have the meaning ascribed to that term
in Section 9(b).

    (m) "Ticketmaster Holdings" shall mean Ticketmaster Holdings Group, Ltd., an
Illinois corporation and the parent of the Company.

    2.  Employment.  The Company hereby employs Executive, and Executive hereby
accepts employment with the Company, in the terms and subject to the conditions
set forth herein.

    3.  Term of Employment.  The term of employment hereunder shall be for a
period of five years commencing on the date hereof and ending on January 31,
1999, subject to early termination as herein provided.

    4.  Position and Duties.  Executive shall serve as the Executive Vice
President and Chief Operating Officer of the Company. Subject to the authority
of the Board of Directors and the Chief Executive Officer of the Company, the
Executive shall have supervision and control over, and responsibility for, the
general management and operation of the Company and shall have such other powers
and duties as may from time to time be prescribed by the Board of Directors or
the Chief Executive Officer of the Company. Executive agrees to serve without
further compensation, if elected or appointed thereto, as an officer or a
director of any of the Company's subsidiaries and affiliates. During Executive's
employment by the Company, he will be entitled to indemnification as an officer
of the Company (and, if so elected, as an officer or director of any of the
Company's subsidiaries or affiliates) in the manner provided by the Illinois
Business Corporation Act of 1983, as amended, and the Company's Articles of
Incorporation and By-Laws, as amended.

--------------------------------------------------------------------------------

    5.  Exclusive Duties.  During Executive's employment by the Company,
Executive shall devote his entire working time, attention and energies to the
business of the Company and will not take any actions of the kind described in
Sections 9(b), 9(c) and 9(d).

    6.  Compensation and Other Benefits.  

    (a) Base Salary.  During each Contract Year of the term hereof, the Company
shall pay to Executive the Base Salary Amount; provided, however, that the Base
Salary Amount shall not begin to accrue or be paid by the Company until this
Agreement becomes effective in the manner contemplated by Section 11(1). The
Base Salary Amount shall be paid to Executive in accordance with the Company's
regular payroll practices with respect to senior management compensation.

    In the event that Executive shall become disabled as a result of bodily
injury or physical or mental illness (whether or not occupational) to such
extent that in the sole opinion of the Board of Directors, based upon competent
medical advice, he can no longer perform the duties of Executive Vice President
and Chief Operating Officer of the Company (a "Disability"), the Company shall
only be obligated to continue to pay the Base Salary Amount to Executive for the
120-day period immediately following the date of Disability (the "Disability
Period"); provided, however, that if at the date of Disability the Company is
not maintaining the disability insurance policy referred to in Section 6(e),
then the Disability Period shall be extended for one additional year. The right
to receive salary payment during the Disability Period shall survive any
termination of employment by virtue of Disability pursuant to Section 7.

    (b) Annual Performance Bonuses.  During each Contract Year, the Company
shall pay Executive an annual performance bonus as determined by the Board of
Directors or its Compensation Committee in its sole discretion, the
determination of which shall be based upon such standards, guidelines and
factual circumstances as the Board of Directors of its Compensation Committee
deems relevant, including, without limitation, the operating results for the
Company during such Contract Year, the importance of the efforts of Executive in
achieving such operating results and the achievement by the Company and/or
Executive of performance goals previously established by the Board of Directors
for such Contract Year; provided, however, that in no event shall the bonus for
any full Contract Year of the term hereof be less that $100,000.

    (c) Expenses.  Executive shall be entitled to receive prompt reimbursement
from the Company for all documented business expenses incurred by him if the
performance of his duties hereunder, provided that Executive properly accounts
therefor in accordance with the Company's reimbursement policy, including,
without limitation, the submission of supporting evidence as reasonably
requested by the Company. While traveling on Company business, Executive shall
be entitled to transportation and accommodations consistent with his position
with the Company.

    (d) Fringe Benefits.  During the term hereof, Executive shall be entitled
(i) to participate in and receive benefits under all of the Company's Benefit
Plans generally available to senior management of the Company and (ii) to
receive an automobile allowance in the amount of $1,200 per month. To the extent
not covered by the Company's Benefit Plans, Executive shall be entitled to
reimbursement from the Company for all reasonable medical and health expenses
incurred by Executive for his benefit or for the benefit of his dependents.

    (e) Insurance.  The Company agrees to maintain in effect during the term
hereof insurance on Executive's life payable to his estate or his named
beneficiary or beneficiaries in the amount of $1,000,000; provided, however,
that Executive shall reimburse the Company for any and all premiums paid by the
Company with respect to such insurance in excess of the preferred or select
premium rate for non-smokers. In addition, so long as Executive is insurable at
standard insurable rates, the Company agrees to also maintain in effect during
the term hereof a disability insurance policy whereby Executive will be entitled
to receive that Base Salary Amount during the two-year period immediately
following the end of a Disability Period.

–2–

--------------------------------------------------------------------------------

    (f)  Vacations.  During the term hereof, Executive shall be entitled to sick
leave and paid holidays consistent with the Company's sick leave and holiday
policy for senior management and up to three weeks paid vacation during each
Contract Year.

    (g) Stock Options.  Upon the adoption by Ticketmaster Holdings of a stock
option plan for senior management of Ticketmaster Holdings and its subsidiaries,
Executive shall be entitled to receive non-statutory stock options to purchase
212,089 shares of Common Stock at an exercise price of $4.715 per share plus
such amount, if any, determined by dividing 36,699,041 (as adjusted for any
stock dividend, stock split or combination or similar transaction involving the
Common Stock) into any additional capital contribution made by Paul Allen to
Ticketmaster Holdings pursuant to a letter agreement, dated December 15, 1993,
between Paul Allen and Ticketmaster Holdings. The stock options will only be
exercisable to the extent that Executive is then vested in such stock options.
Executive shall vest in 25% of the stock options on February 1, 1995 (unless
this Agreement does not become effective, pursuant to Section 11(1), before
March 1, 1995, in which event the initial 25% of the stock options shall vest on
the first anniversary of the effective date) and shall vest in the remaining 75%
of the stock options monthly pro rata over the 36 month period immediately
following the vesting date of the initial 25% of the stock options.
Notwithstanding the foregoing, in the event that a stock option plan for senior
management of Ticketmaster Holdings and its subsidiaries has not been adopted by
Ticketmaster Holdings by July 31, 1994, Executive shall be entitled to receive
non-statutory stock options (separate from, and instead of under, a stock option
plan) upon the same terms as set forth above. Any stock options granted to
Executive pursuant to this Section 6 shall not be affected by an modifications
to or the subsequent termination of any stock option plan, if adopted, unless
required by law.

    7.  Termination.  The Company or Executive may terminate the employment of
Executive hereunder upon the occurrence of a Disability (as defined in
Section 6(a)) for a period of no less than 120 days during any consecutive
twelve-month period. The Company may also terminate the employment of Executive
hereunder upon Executive's death or for Cause. For purposes hereof, "Cause"
shall mean (i) fraud, theft, misappropriation of funds or conviction of a
felony, (ii) Executive's engagement in illegal conduct tending to place
Executive or the Company in disrepute, (iii) dereliction or gross misconduct in
Executive's performance of his duties as an employee of the Company or the
failure of Executive to perform his duties in a manner consistent with the
instructions of the Board of Directors or the Chief Executive Officer of the
Company or (iv) violation by Executive of any of his covenants contained in this
Agreement, including, without limitation, Section 10. Notwithstanding the
foregoing, before the Company may terminate the employment of Executive for
Cause, the Company shall deliver to Executive not less than ten business days
prior written notice of the Company's intention to terminate Executive's
employment together with a statement of the basis for such termination, and
Executive shall be afforded (i) an opportunity to respond to the Company during
such ten-business day period and (ii) in the event that the basis for such
termination is clause (iii) or (iv) above, an opportunity to remedy the
situation resulting in the Company's determination to terminate for Cause so
long as such situation is non-repetitive in nature. Upon the termination of
Executive's employment for any reason, Executive shall be entitled to receive
all compensation (including, without limitation, a pro rata portion of the
minimum annual performance bonus, unless such termination is for Cause) for the
then current Contract Year through the date of such termination plus all accrued
but unreimbursed expenses. In addition, upon the termination of Executive's
employment for any reason other than for or by virtue of Cause, death,
Disability, an injunction or other similar equitable relief being granted by a
court in favor of Executive's former employer which results in Executive's
inability to perform this Agreement, or Executive's voluntary termination of
employment, the Company shall continue to be responsible for the payment of all
Base Salary Amount and minimum annual performance bonuses for the remainder of
the term hereof; provided, however, that Executive shall have a duty to mitigate
commencing on the first anniversary of the date of termination; and, further
provided that Executive shall perform his covenants, duties and obligations

–3–

--------------------------------------------------------------------------------

under Sections 9(b), 9(c) and 9(d) during the remainder of the term hereof.
Termination of Executive's employment shall not affect Executive's ability to
exercise stock options that have vested prior to the date of termination.

    8.  Developmental Rights.  Executive agrees that any developments by way of
invention, design, copyright, trademark or other matters which may be developed
or perfected by him during the term hereof, and which relate to the business of
the Company or its subsidiaries or affiliates, shall be the property of the
Company without any interest therein by Executive, and he will, at the request
and expense of the Company, apply for and prosecute letters patent therein in
the United States or in foreign countries if the Company so requests, and will
assign and transfer the same to the Company together with any letters patent,
copyrights, trademarks and applications therefor; provided, however, that the
foregoing shall not apply to an invention that Executive develops entirely on
his own time without using the Company's equipment, supplies, facilities or
trade secret information except for those inventions that either:

    (a) relate at the time of conception or reduction to practice of the
invention to the Company's business, or actual or demonstrably anticipated
research or development of the Company; or

    (a) result from any work performed by Executive for the Company.

    9.  Consulting.  

    (a)  Consulting Services.  During the two-year period commencing immediately
upon the termination of Executive's employment for any reason (other than
Executive's death) (the "Consulting Period"), Executive shall be available for
consultation with the Company and its subsidiaries and affiliates concerning
their general operations and the industries in which they engage in business. In
addition, during the Consulting Period, consultant will aid, assist and consult
with the Company and its subsidiaries and affiliates with respect to their
dealings with clients and the enhancement of their recognition and reputation.
During the Consulting Period, Executive shall devote such time and energies to
the affairs of the Company as may be reasonably required to carry out his duties
hereunder without jeopardizing Executive's then full-time, non-Ticketmaster
Business employment opportunities. In consideration of Executive's consulting
services, and in consideration of Executive's covenants contained in this
Section 9, the Company shall pay to Executive $50,000 during each full year of
the Consulting Period, payable on the last day of each such year. The Company
further agrees to reimburse Executive for all reasonable and necessary business
expenses incurred by Executive in the performance of his consulting services in
accordance with the Company's reimbursement policy, including, without
limitation, the submission of supporting evidence as reasonably required by the
Company.

    (b)  Covenant Not to Compete.  During the Consulting Period, Executive shall
not, without the prior written consent of the Company, directly or indirectly
engage in or assist any activity which is the same as, similar to or competitive
with the Ticketmaster Businesses (other than on behalf of the Company or any of
its subsidiaries or affiliates) including, without limitation, whether such
engagement or assistance is as an officer, director, proprietor, employee,
partner, investor (other than as a holder of less than 5% of the outstanding
capital stock of a publicly traded corporation), guarantor, consultant, advisor,
agent, sales representative or other participant, anywhere in the world that the
Company or any of its subsidiaries or affiliates has been engaged, including,
without limitation, the United States, Canada, Mexico, England, Ireland,
Scotland, Europe and Australia. Nothing herein shall limit Executive's ability
to own interests in or manage entities which sell tickets as an incidental part
of their primary businesses (e.g. cable networks, on-line computer services,
sport teams, arenas, hotels, cruise lines, theatrical and movie productions and
the like) and which do not hold themselves out generally as competitors of the
Company and its subsidiaries and affiliates. The "Ticketmaster Businesses" shall
mean the computerized sale of tickets for sporting, theatrical, cinematic, live
theatrical, musical or any other events on behalf of

–4–

--------------------------------------------------------------------------------

various venues and promoters through distribution channels currently being
utilized by the Company or any of its subsidiaries or affiliates (as such term
is defined in Rule 405 of Regulation C promulgated under the Securities Act of
1933, as amended).

    (c)  Solicitation of Employees.  During the Consulting Period, Executive
shall not (i) directly or indirectly induce or attempt to induce (regardless of
who initiates the contact) any person then employed (whether part-time or
full-time) by the Company or any of its subsidiaries or affiliates, whether as
an officer, employee, consultant, adviser or independent contractor, to leave
the employ of the Company or to cease providing or otherwise alter the services
then provided to the Company or to any of its subsidiaries or affiliates or
(ii) in any other manner seek to engage or employ any such person (whether or
not for compensation) as an officer, employee, consultant, adviser or
independent contractor in connection with the operation of any business which is
the same as or similar to any of the Ticketmaster Businesses.

    (d)  Non-Solicitation of Customers.  During the Consulting Period, Executive
shall not solicit any Customers of the Company or any of its subsidiaries or
Affiliates or encourage (regardless of who initiates the contract) any such
Customers to use the facilities or services of any Competitor of the Company or
any of its subsidiaries or affiliates. "Customer" shall mean any person who
engages the Company or any of its subsidiaries or affiliates to sell, on its
behalf as agent, tickets to the public.

    10.  Confidentiality.  Executive shall not at any time (during or for a
period of sixty (60) months after termination of employment) disclose (except as
may be required by law) or use, except in the pursuit of the business of the
Company or any of its subsidiaries or affiliates, any Proprietary Information of
the Company. "Proprietary Information of the Company" means all information
known or intended to be known only to employees of the Company or any of its
subsidiaries or affiliates in a confidential relationship with the Company or
any of its subsidiaries or affiliates relating to technical matters pertaining
to the business of the Company or any of its subsidiaries or affiliates, but
shall not include any information within the public domain. Executive agrees not
to remove any documents, records or other information from the premises of the
Company or any of its subsidiaries or affiliates containing any such proprietary
information, except in the pursuit of the business of the Company or any of its
subsidiaries or affiliates, and acknowledges that such documents, records and
other information are the exclusive property of the Company or its subsidiaries
or affiliates. Upon termination of Executive's employment, Executive shall
immediately return all Proprietary Information of the Company and all copies
thereof to the Company.

    11.  General Provisions.  

    (a)  Expenses.  All costs and expenses incurred by either of the parties in
connection with this Agreement and any transactions contemplated hereby shall be
paid by that party.

    (b)  Notices.  All notices, demands and other communications hereunder shall
be in writing and shall be given or made (and shall be deemed to have been duly
given or made upon receipt) by delivery in person, by overnight courier service,
by cable, by telecopy, by telegram, by telex or by registered or certified mail
to the respective parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 11(b):

–5–

--------------------------------------------------------------------------------

(a) If to the Company:

Ticketmaster Corporation
3701 Wilshire Boulevard
7th Floor
Los Angeles, California 90010
Attention: Chairman of the Board
Telecopy No.: (213) 382-1146

With a copy to:

Neal Gerber & Eisenberg
Two North LaSalle Street
Chicago, Illinois 60602
Attention: Charles Evans Gerber
Telecopy No.: (312) 269-8000

(b) If to Executive:

Marc Bension
14504 Valley Vista
Sherman Oaks, California 91403
Telecopy No.: (818) 990-6223

With a copy to:

Katz, Smith & Cohen
3423 Piedmont Road
Suite 200
Atlanta, Georgia 30505
Attention: Joel Katz
Telecopy No.: (404) 237-5260

    (c)  Headings.  The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

    (d)  Successors; Binding Agreement.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
devisees, legatees, executors, administrators, successors and personal or legal
representatives. If Executive is domiciled in a community property state that
has adopted the Uniform Marital Property Act or equivalent or if Executive is
domiciled in a state that grants to his spouse any other marital rights in
Executive's assets (including, without limitation, dower rights or a right to
elect against Executive's will or to claim a forced share of Executive's
estate), this Agreement shall also inure to the benefit of, and shall also be
binding upon, his spouse. If Executive should die while any amounts would still
be payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to Executive's designee or, if there be no such designee, to
Executive's heirs, devisees, legatees or executors or administrators of
Executive's estate, as appropriate.

    (e)  Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under existing or future laws effective during
the term of this Agreement, such provisions shall be fully severable, the
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

–6–

--------------------------------------------------------------------------------

    (f)  Entire Agreement.  This Agreement constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof and thereof and
supersedes all prior agreements and understandings, both written and oral,
between the Company and the Executive with respect to the subject matter hereof
and thereof.

    (g)  Assignment.  This Agreement and the rights and duties hereunder are not
assignable by Executive. This Agreement and the rights and duties hereunder may
not be assigned by the Company without the express written consent of Executive
(which consent may be granted or withheld in the sole discretion of the
Executive), except that such consent shall not be required in order for the
Company to assign this Agreement or the rights or duties hereunder to an
affiliate (as such term is defined in Section 9(b)) of the Company or to a third
party in connection with the merger or consolidation of the Company with, or the
sale of all or substantially all of the assets or business of the Company to,
that third party.

    (h)  Amendment; Waiver.  This Agreement may not be amended or modified
except by an instrument in writing signed by, or on behalf of, the Company and
Executive. Either party to this Agreement may (a) extend the time for the
performance of any of the obligations or other acts of the other party of
(b) waive compliance with any of the agreements or conditions of the other party
contained herein. Any such extension or waiver shall be valid only if set forth
in an instrument in writing signed by the party to be bound thereby. Any waiver
of any term or condition shall not be construed as a waiver of any subsequent
breach or a subsequent waiver of the same term or condition, or a waiver of any
other term or condition, of this Agreement. The failure of any party to assert
any of its rights hereunder shall not constitute a waiver of any such rights.

    (i)  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, applicable to contracts
executed in and to be performed entirely within that state.

    (j)  Equitable Relief.  Executive acknowledges that the covenants contained
in Sections 9 and 10 are reasonable and necessary to protect the legitimate
interests of the Company, that in the absence of such covenants the Company
would not have entered into this Agreement, that any breach or threatened breach
of such covenants will result in irreparable injury to the Company and that the
remedy at law for such breach or threatened breach would be inadequate.
Accordingly, the Executive agrees that the Company, in addition to any other
rights or remedies which it may have, shall be entitled to seek such equitable
and injunctive relief as may be available from any court of competent
jurisdiction to restrain the Executive from any breach or threatened breach of
such covenants.

    (k)  Attorneys' Fees.  If any legal action or other proceeding is brought
for the enforcement of this Agreement, the prevailing party shall be entitled to
recover reasonable attorneys' fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it may be entitled.

    (l)  Counterparts.  This Agreement may be executed in one or more
counterparts, and by the parties hereto in separate counterparts, each of which
when executed shall be deemed to be an original while all of which taken
together shall constitute one and the same instrument; provided, however, that,
notwithstanding anything to the contrary contained herein, this Agreement shall
not become effective unless or until the parties hereto exchange counterparts
hereof. The Company shall be obligated to exchange counterparts if it receives
on or before April 30, 1994 written notice from Executive that he is no longer
employed by MCA, Inc. or any other person, that he is no longer obligated to any
such former employer in a manner that would materially interfere with his
performance hereunder and that, to the best of his knowledge, his performance
hereunder will not result in a breach of or a default under his employment
agreement with MCA, Inc.

–7–

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
as of the date and year first written above.

    TICKETMASTER CORPORATION
 
 
By:
 
/s/ [ILLEGIBLE]   

--------------------------------------------------------------------------------

    Title:   President
 
 
 
 
         

--------------------------------------------------------------------------------

MARC BENSION


–8–

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
as of the date and year first written above.

    TICKETMASTER CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------


 
 
Title:
 
         

--------------------------------------------------------------------------------


 
 
 
 
/s/ MARC BENSION           

--------------------------------------------------------------------------------

MARC BENSION


–9–

--------------------------------------------------------------------------------



QuickLinks


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
AMENDMENT TO EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT
W I T N E S S E T H
